DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to the communication(s) filed on 02/10/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 16, and 20 is/are independent claim(s).
Claim(s) 1-20 is/are rejected.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1-2, 6, 9-12, 16-17, and 20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. 10,039,144 (hereinafter referred to as Patent '44) in view of WO_03096554_A2_Wang.
Regarding claim 1, Patent '44 discloses a wireless communication device (Patent ’44, claim 1, line(s) 1) comprising: wireless communication circuitry operative to communicate with a wireless station using a connection having a non-authenticated component and an authenticated component (Patent ’44, claim 1, line(s) 2-9); and control circuitry operative to control the wireless communication circuitry to receive from the wireless station , via the wireless communication circuitry and during the non-authenticated component of the connection prior to the authenticated component of the connection, profile information necessary for the authenticated component of the connection (Patent ’44, claim 1, line(s) 9-15), 
but does not discloses wherein the non-authenticated component of the connection does not contain an authentication procedure including a challenge and response between the wireless communication device and the wireless station, and the authenticated component of the connection contains an authentication procedure including a challenge and response between the wireless communication device and the wireless station.
Wang discloses wherein the non-authenticated component of the connection does not contain an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 102-114; during these steps, no authentication procedure is performed), and the authenticated component of the connection contains an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 118-130, and step of “Controlled port is completely open to the user”, and page 7 lines 19-25; the step of “EAP Authentication Request” is corresponding to the claimed “challenge”, and the step of “EAP Authentication Response” is corresponding to the claimed “response”).	
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Wang’s the authentication procedure including authentication request and response steps in Patent '44’s system to verify information before establishing the authenticated connection. This method for improving the system of Patent '44 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '44 and Wang to obtain the invention as specified in claim 1.
Regarding claim 2, Patent '44 and Wang disclose the wireless communication device according to claim 1, and Patent '44 further disclose wherein the information necessary for the authenticated component of the connection comprises profile information (Patent ’44, claim 1, line(s) 13-15).
Regarding claim 6, Patent '44 and Wang disclose the wireless communication device according to claim 2, and Wang further disclose wherein the profile information includes identification information (Wang figure 2 step 108, and page 6 lines 17-20, “the domain name of the authenticating server 26” is belong to identification information).
Regarding claim 9, Patent '44 and Wang disclose the wireless communication device according to claim 2, wherein the control circuitry is further operative to control the wireless communication circuitry to receive content from the wireless station during the authenticated component of the connection (Patent ’44, claim 1, line(s) 16-18), and to further control the wireless communication circuitry to receive additional information that is related to the content during the non-authenticated component of the connection (Patent ’44, claim 1, line(s) 19-21).
Regarding claim 10, Patent '44 and Wang disclose the wireless communication device according to claim 9, wherein the additional information is metadata (Patent ’44, claim 2).
Regarding claim 11, Patent '44 and Wang disclose the wireless communication device according to claim 10, wherein the metadata is genre information regarding the content (Patent ’44, claim 3).
Regarding claim 12, Patent '44 and Wang disclose the wireless communication device according to claim 9, wherein the additional information is a part of the content (Patent ’44, claim 4).
Regarding claim 16, Patent '44 and Wang disclose the limitations as set forth in claim 1.
Regarding claim 17, Patent '44 and Wang disclose the limitations as set forth in claim 2.
Regarding claim 20, Patent '44 and Wang disclose the limitations as set forth in claim 1.

Claim(s) 3-5, 7-8, and 18-19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,039,144 (hereinafter referred to as Patent '44) in view of WO_03096554_A2_Wang and US_20080046898_A1_Molina.
Regarding claim 3, Patent '44 and Wang disclose the wireless base station according to claim 2, but do not disclose wherein the profile information includes communication channel information.
Molina discloses wherein the profile information includes communication channel information (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Patent '44 and Wang’s system to establish the connection accordingly. This method for improving the system of Patent '44 and Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '44, Wang and Molina to obtain the invention as specified in claim 3.
Regarding claim 4, Patent '44, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 5, Patent '44, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 7, Patent '44 and Wang disclose the wireless communication device according to claim 6, but do not disclose wherein the profile information further includes encrypting information necessary for the authenticated component of the connection.
Molina discloses wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including encryption parameters in Patent '44 and Wang’s system to provides cryptographic functionality (Molina paragraphs 3, 41, 49). This method for improving the system of Patent '44 and Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '44, Wang and Molina to obtain the invention as specified in claim 7.

Regarding claim 8, Patent '44 and Wang disclose the wireless communication device according to claim 6, but do not disclose wherein the profile information further includes startup information for the non-authenticated component of the connection.
Molina discloses wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including parameters for establishing communication in Patent '44 and Wang’s system to let the devices establish the connection based on the configuration information efficiently. This method for improving the system of Patent '44 and Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '44, Wang and Molina to obtain the invention as specified in claim 8.
Regarding claim 18, Patent '44 and Wang disclose the wireless communication method according to claim 16, but do not disclose wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection.
Molina discloses wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Patent '44 and Wang’s system to establish the connection accordingly. This method for improving the system of Patent '44 and Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent '44, Wang and Molina to obtain the invention as specified in claim 18.
Regarding claim 19, Patent '44, Wang and Molina disclose the wireless communication method according to claim 18, and Molina further disclose further comprising the wireless communication device transmitting identification information to the wireless base station during the non-authenticated component of the connection prior to the authenticated component of the connection, the identification information being necessary for the authenticated component of the connection (Wang fiugre 2, step 110, and page 6 lines 22-24, “…the mobile wireless communications device 121 transmits to the AP 181 an acceptance message during step 110. The acceptance message will identify the authentication server 26 by its name or URL…”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 13 are indefinite because claims 2 and 13 recite limitation "the information necessary for the authenticated component", however there is no "information necessary for the authenticated component" was mentioned previously. As thus there is insufficient antecedent basis for these limitations in the claim.
Claims 3, 13, and 14 are indefinite because claims 3, 13, and 14 recite limitation "the wireless base station”, however there is no "wireless base station" was mentioned previously. As thus there is insufficient antecedent basis for these limitations in the claims.
Claims 15 and 20 are indefinite because claims 15 and 20 recite limitation "the wireless communication terminal”, however there is no "wireless communication terminal" was mentioned previously. As thus there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 6, 16-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO_03096554_A2_Wang.
Regarding claim 1, Wang discloses a wireless communication device (Wang figure 2, mobile wireless communications device 121), comprising: wireless communication circuitry (Wang figures 1-2, and page 4 lines 17-25, a mobile wireless communications device inherently having processor, memory, radio transceiver for executing the basic functions) operative to communicate with a wireless station (Wang figures 1-2, and page 5 line 30 - page 6 line 3, AP 181) using a connection having a non-authenticated component (Wang figure2, steps 102-114) and an authenticated component (Wang figure2, steps 118-130, and step of “Controlled port is completely open to the user”, and page 7 lines 19-25), wherein the non-authenticated component of the connection does not contain an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 102-114; during these steps, no authentication procedure is performed), and the authenticated component of the connection contains an authentication procedure including a challenge and response between the wireless communication device and the wireless station (Wang figure2, steps 118-130, and step of “Controlled port is completely open to the user”, and page 7 lines 19-25; the step of “EAP Authentication Request” is corresponding to the claimed “challenge”, and the step of “EAP Authentication Response” is corresponding to the claimed “response”); and control circuitry (Wang figures 1-2, and page 4 lines 17-25, a mobile wireless communications device inherently having processor, memory, radio transceiver for executing the basic functions) operative to control the wireless communication circuitry to receive from the wireless station, via the wireless communication circuitry and during the non-authenticated component of the connection prior to the authenticated component of the connection, profile information necessary for the authenticated component of the connection (Wang figure 1, and figure 2 step 108, and page 6 lines 17-20, the information received from the local web server 21 via the AP 181 is corresponding to the claimed “profile information”).

Regarding claim 2, Wang discloses the wireless communication device according to claim 1, wherein the information necessary for the authenticated component of the connection comprises profile information (Wang figure1, and figure 2 step 108, and page 6 lines 17-20, the information received from the local web server 21 via the AP 181 is corresponding to the claimed “profile information”).

Regarding claim 6, Wang discloses the wireless communication device according to claim 2, wherein the profile information includes identification information (Wang figure 2 step 108, and page 6 lines 17-20, “the domain name of the authenticating server 26” is belong to identification information).

Regarding claim 16, Wang discloses the limitations as set forth in claim 1. 
Regarding claim 17, Wang discloses the limitations as set forth in claim 2. 
Regarding claim 20, Wang discloses the limitations as set forth in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 3-5, 7-8, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO_03096554_A2_Wang in view of US_20080046898_A1_Molina.
Regarding claim 3, Wang discloses the wireless base station according to claim 2, but does not explicitly discloses wherein the profile information includes communication channel information.
Molina discloses wherein the profile information includes communication channel information (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Wang’s system to establish the connection accordingly. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 3.
Regarding claim 4, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 5, Wang and Molina disclose the wireless communication device according to claim 3, and Molina further disclose wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
Regarding claim 7, Wang discloses the wireless communication device according to claim 6, but does not explicitly discloses wherein the profile information further includes encrypting information necessary for the authenticated component of the connection.
Molina discloses wherein the profile information further includes encrypting information necessary for the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including encryption parameters in Wang’s system to provides cryptographic functionality (Molina paragraphs 3, 41, 49). This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 7.
Regarding claim 8, Wang discloses the wireless communication device according to claim 6, but does not explicitly discloses wherein the profile information further includes startup information for the non-authenticated component of the connection.
Molina discloses wherein the profile information further includes startup information for the non-authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection…”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including parameters for establishing communication in Wang’s system to let the devices establish the connection based on the configuration information efficiently. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 8.
Regarding claim 18, Wang discloses the wireless communication method according to claim 16, but does not explicitly discloses wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection.
Molina discloses wherein the information comprises communication channel information necessary for the wireless communication device to communicate with the wireless base station during the authenticated component of the connection (Molina figure 3 and paragraphs 41, and 49, “…In establishing the connection, configuration information may pass between the two devices. The configuration information may be used to establish communication (e.g., link type, link parameters), operating modes, (e.g., testing, secure) and any encryption parameters (e.g., key exchange, authentication information) used for the connection.…”, wherein the “link type” and “link parameters” is corresponding to the claimed “channel information”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Molina’s the configuration information including link type and link parameters in Wang’s system to establish the connection accordingly. This method for improving the system of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Molina. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang and Molina to obtain the invention as specified in claim 18.
Regarding claim 19, Wang and Molina disclose the wireless communication method according to claim 18, and Wang further disclose further comprising the wireless communication device transmitting identification information to the wireless base station during the non-authenticated component of the connection prior to the authenticated component of the connection, the identification information being necessary for the authenticated component of the connection (Wang figure 2, step 110, and page 6 lines 22-24, “…the mobile wireless communications device 121 transmits to the AP 181 an acceptance message during step 110. The acceptance message will identify the authentication server 26 by its name or URL…”).

Allowable Subject Matter
Claims 9-15 would be allowable if the nonstatutory double patenting rejection and/or the 35 U.S.C. 112(b) rejection to these claims set forth in this Office action are overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471